675 S.E.2d 362 (2009)
In the Matter of ERNST & YOUNG.
No. 424PA08.
Supreme Court of North Carolina.
March 19, 2009.
Gregory P. Roney, Assistant Attorney General, for Secretary of NC Dept. of Revenue.
Robin L. Greenhouse, Washington, DC, for Wal-Mart Stores, Inc.
Robert Spearman, Raleigh, Michael B. Frank, Associate General Counsel, for Ernst & Young.
The following order has been entered on the motion filed on the 11th day of February 2009 by Intervenor (Wal-Mart) to Take Judicial Notice:
"Motion Allowed by order of the Court in conference this the 19th day of March 2009."